Citation Nr: 0615762	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC)
 in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision that, 
inter alia, granted service connection and assigned an 
initial 30 percent rating for PTSD, effective December 2, 
2002.  The veteran filed a notice of disagreement (NOD) in 
February 2003, which included disagreement with the initial 
30 percent rating assigned for PTSD.  The RO issued a 
statement of the case (SOC) in September 2003 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In August 2005, the Board remanded the veteran's claim to the 
RO for additional action.  Following completion of the 
Board's requested actions, the RO continued the denial of any 
higher initial rating for PTSD (as reflected in the January 
2006 supplemental SOC (SSOC). 

By rating action of February 2006, the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for VA 
hospitalization, from June 9, 2005 to August 31, 2005; 
reinstating the initial 30 percent schedular rating from 
September 1, 2005.  The Board's consideration of the claim 
for a higher initial rating for the service-connected PTSD 
excludes the time period for which the temporary total rating 
was in effect. 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for  
PTSD, the Board has characterized the claim in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As a final preliminary matter, the Board notes that, in a 
January 2006 statement, the veteran's representative appears 
to raise, for the first time, a claim for service connection 
for a depressive disorder secondary to PTSD.  The Board's 
decision herein (attributing all of the veteran's psychiatric 
symptoms to PTSD, and partially allowing the claim for 
increase) appears to resolve that claim.  However, to 
whatever that this claim may remain unresolved, the matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions need to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the December 2, 2002 effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptoms primarily include intrusive thoughts and 
recollections, irritability, anger, outbursts, consistent 
apathetic feeling, crying spells, hypervigilance, dysphoric 
affect, chronic sleep disturbance, depression, anxiety, 
social isolation, feelings of hopelessness, helplessness and 
guilt and short-term memory problems; collectively, these 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas. 

3.  While some pertinent records include a diagnosis of 
depressive disorder in addition to PTSD, no examiner has 
distinguished symptoms attributable to PTSD from those 
attributable to major depressive disorder; in fact, a VA 
examiner has opined that the veteran's symptoms appeared to 
be significant as to both depression and PTSD, that it was 
very difficult to distinguish the various symptoms from one 
another, and that some of the veteran's functioning due to 
PTSD is probably worsened by his major depressive disorder 
symptoms. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 70 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130,  Diagnostic 
Code 9411 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 30 percent for PTSD has been 
accomplished.

Through the February 2003 rating decision, the September 2003 
SOC, , and the January 2006 SSOC,  the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, and the bases for the denial of the 
claim; the SOC and SSOC addressed the evidence that had been 
considered in connection with the appeal, up to that point.  
After each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit information and evidence.

The Board also finds that a December 2002 pre-rating notice 
letter (issued in connection with the claim for service 
connection), along with the September 2005 notice letter 
(issued in connection with the claim for a higher initial 
rating), satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the December 2002 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies;  requested 
that the veteran to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
obtain and consider evidence; and invited the veteran to 
submit any additional evidence in support of his claims.  
These points were reiterated in the September 2005 letter.  
The September 2005 letter also specified that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment; and that 
the veteran should send in any medical records he had.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the February 2003 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was  
fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the 
December 2002, September 2005 and March 2006 notice letters, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claims.  Moreover, the September 2003 
SOC along with the January 2006 SSOC notified the veteran 
what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  After the notice letters, and SOC, the 
veteran was afforded an opportunity to respond.  Thereafter, 
the RO readjudicated the veteran's claims on the basis of all 
the evidence of record in January 2006, as reflected in the 
SSOC.  As noted below, the RO has extensively developed the 
record in connection with the claim, and there are no 
outstanding records to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code; 
here,  the Board notes that this was accomplished in the SOC 
and SSOC, and that this suffices for Dingess/Hartman.  The 
Court also stated that, in claims arising out of an original 
claim for service connection, VA notice must include 
information regarding the effective date that may be 
assigned.  In this case, the March 2006 notice letter 
provided the veteran with information regarding how 
disability ratings and effective dates are assigned.  Id.. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Prior to the 
initial adjudication granting service connection, the RO 
afforded the veteran a VA PTSD examination in January 2003 
and obtained the veteran's service medical records.  
Subsequently, the RO obtained post-service medical records 
from the Coatesville and Lebanon VA Medical Centers (VAMC), 
and also afforded the veteran another VA examination in 
September 2005; copies of the records and examination 
reports-which the Board finds are adequate for rating 
purposes-are of record.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further development to 
create any additional evidence in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

The veteran's DD-214 reflects service in Vietnam and his 
having been awarded the Purple Heart, among other awards and 
decorations.  

On VA examination in January 2003, the veteran reported that 
he had been continuously employed at the same company for the 
past twenty-eight years.   Generally, he got along pretty 
well, but he did tend to isolate himself in the work place.  
The veteran reported military service in Vietnam and that he 
sustained injury during active combat.  He stated that in 
July 1966 he was involved in very heavy contact and ongoing 
continuous fighting with the enemy where he had multiple 
close calls and experienced quite a bit of trauma.  The 
veteran stated that he had never been involved in any 
outpatient counseling and had never been hospitalized 
psychiatrically.  He had no history of suicide attempts or 
homicide.  The veteran reported feeling pretty distressed a 
lot of the time in regards to his Vietnam experiences.  He 
reported that his wife had put up with his isolation, anger 
outbursts, and alcohol abuse.  A lot of the time, despite now 
being sober, he remained seclusive and wished to isolate 
himself at mealtime. The examiner commented that this pattern 
was present in the workplace as well where he tends to 
isolate himself.  The veteran reported that "I can't forget 
about Vietnam.  I can't stop thinking about it. I talk about 
Vietnam every day."  The examiner noted that the veteran 
also experienced some "flashbacks" in terms of carrying a 
buddy, and putting a leg on top of his dead friend, but the 
examiner stated that these appear to be intrusive thoughts as 
opposed to true flashbacks.  The veteran had no confusion, 
loss of time, disorganization or anything of that nature.  He 
denied any real clear nightmares.  The examiner commented 
that the recollections and intrusive thoughts were clearly 
there and they caused problems for the veteran.  There was 
some distress upon symbolic reminders that make him feel 
anxious, nervous and with physical manifestations.  In terms 
of avoidance symptoms, the veteran clearly described some 
marked inability to enjoy things, he seemed to go though life 
and did not really get much pleasure out of anything, no 
hobbies, no things that he truly enjoyed, a consistent 
apathetic feeling.  There was clear detachment and 
estrangement from others.  The veteran also stated that he 
did not have any real friends and did not have a capacity to 
have feelings or show them.  The veteran showed a pessimistic 
feeling living day by day.  In terms of arousal symptoms, he 
had very significant sleep disturbance.  He had recurring 
irritable feelings as well as outbursts.  He startled quite 
easily to any kind of noise and had some difficulty 
concentrating.  

On mental status examination, the veteran was casually 
dressed and groomed and appeared slightly anxious at the 
onset of the evaluation.  As the evaluation progressed he 
appeared to get choked up quite a bit and appeared more 
anxious.  His speech was slurred and at times difficult to 
understand.  His mood was described as anxious, affect was a 
bit dysphoric and anxious appearing.  No real marked mood 
labiality noted, no evidence of suicidal or homicidal 
thoughts.  Thought processes were clear, coherent, and goal 
directed and thought content was free of any obsessions, 
compulsions, delusions or hallucinations.  He was alert and 
oriented with no evidence of memory disturbances.  Judgment 
and insight were felt to be good.  The diagnosis was PTSD, 
chronic PTSD symptoms and the examiner assigned a global 
assessment of functioning (GAF) score of 60-70.  

February 2003 VA outpatient records reflect that the veteran 
continued to verbalize impairment in social functioning 
secondary to his condition and an inability to handle 
interpersonal relationships.  The veteran continued to 
struggle with intrusive thoughts and sleep disturbances.  It 
was noted that current events with
the threat of war and terroristic activities was causing the 
veteran additional stress and he reported anxiety, 
depression, unresolved anger, and hypervigilance. No suicidal 
or homicidal ideations.  

A May 2004 VA depression screen report reveals that the 
veteran was still employed with the same employer.  He 
reported daily recollections of Vietnam, he described himself 
as a "loner" and primarily socialized only with other 
Vietnam veterans.  He reported that he had previously 
attended group therapy session, but quit when he found these 
worsened his recollections and made him intolerable to 
others.  On mental status examination, the veteran was alert, 
oriented, and maintained good eye contact.  He was casually 
dressed.  His speech was clear, coherent, and goal oriented.  
He described his mood as "feeling down a lot."  His memory 
was good to recent and remote events.  He denied 
hallucinations or suicidal/homicidal ideations.  The 
diagnosis was PTSD per history and depression and the 
examiner assigned a GAF of 55 current and for the past year.  

A May 2004 report by the veteran's VA psychologist reveals 
that the veteran talked about his job, stating that he hated 
the drive and the pressures involved in dealing with 
customers.  He stated that he got along well with his boss, 
but not with the customers and was thinking of taking an 
early retirement.  

A July 2004 VA psychology record reflects that the veteran 
gave the psychologist a note from his wife.  The psychologist 
reported that the wife indicated that the veteran isolated 
himself from people a lot and had difficulty talking about 
the future.  She stated that the veteran was not able to 
express his thoughts well enough; the examiner commented that 
was so even in their therapy sessions.  The veteran's wife 
also stated that the veteran tried very hard, but could not 
find the right meaning that he intended to say.  The examiner 
commented that this could be a form of confusion or denial.  
The examiner noted that the veteran did not get along with 
his co-workers and that the veteran had feeling of 
helplessness.  

August 2004 VA outpatient records reflect that the veteran 
continued to verbalize impairment in social functioning 
secondary to his condition and his inability to handle 
interpersonal relationships.  He continued to struggle with 
environmental triggers (weather conditions), war in the 
Middle East, hypervigilance, intrusive thoughts of combat 
experience, sleep disturbances, detachment socially, 
occasional flashbacks, triggering anxiety reactions and 
depression.  It was noted that the veteran struggled through 
the thunderstorms and continuous rains and he became anxious 
and was very uneasy.  

A September 2004 VA psychology record reflects that the 
veteran related that his past months have rendered him so 
depressed that his health has suffered.  Now, with the 
approval of his wife, he decided to quit in November of this 
year.  He said that he served his country, and paid the price 
and now it was time for him to retire and reap the harvest.  
The examiner commented that the veteran was very tearful as 
he relates that to him. The examiner noted PTSD symptoms of 
regret, loss and recurrence of intropunitive memories. 

A September 2004 VA outpatient record reflects that the 
veteran reported that he was depressed.  He had been taking 
Zoloft for six months, but he reported there was no 
difference, except he felt tired.  He reported that he got 
angry, especially on the job.  The veteran admitted to being 
a loner and not having many friends.  He reported having 
difficulty falling asleep.  The veteran stated that he was 
closer to his younger son, but they get along well.  He 
reported getting weepy at times and started to cry, which he 
reported was sometimes because of Vietnam.  The examiner 
noted that the veteran was alert, oriented and appeared to 
understand the information provided to him.  He also noted 
that the veteran tried to hold back his tears.  

A May 2005 VA psychological assessment reflects that the 
veteran was well oriented and had no difficulty following 
questions.  He was neat and clean in appearance.  He had good 
eye contact.  His affect was appropriate for the material 
discussed.  His thought processes were logical and goal 
oriented and he was cooperative.  The examiner noted that the 
veteran described chronic PTSD symptoms, to include intrusive 
recollections of trauma experiences, psychological distress 
at exposure to reminders of trauma experiences, avoidance of 
activities, places, or people arousing recollections of 
trauma experiences, loss of interest in significant 
activities, detachment or estrangement from others, 
restricted range of affect, insomnia or sleep disturbances, 
irritability or outburst of anger and difficulty 
concentrating.  The diagnosis was PTSD, chronic and inpatient 
treatment was recommended.  

An August 2005 VA PTSD inpatient discharge summary reflects 
that on admission in June 2005,  the veteran was assigned a 
GAF score of 45 and at discharge he was assigned a GAF of 55.  
It was noted that the veteran would continued to need 
psychotherapy for PTSD symptoms, to include intrusive 
thoughts, isolation, irritability and outbursts of anger, 
sleep disturbance, and depressed mood.  

A September 2005 VA mental disorders examination report 
reflects that the veteran stated that he was medically 
retired from work in November 2004 because he apparently fell 
and hurt himself at work.  The examiner noted that the 
veteran was not seeing anyone at this time for outpatient 
counseling.  The veteran stated that he continued to struggle 
with isolation and that on a typical day he essentially did 
nothing.  He said that he would go to a buddy's shop and help 
out a couple of hours a week.  Outside of this activity, he 
sat around and watched television.  He went to church on 
Sundays and his grandchildren came to visit on Sunday 
evenings.  The veteran acknowledged that he should get out, 
but felt apathetic and complained of depression.  The veteran 
complained of distressing thoughts and recollections about 
his experiences, but denied recurring dreams.  He also 
continued to endorse a lot of avoidance symptoms, especially 
avoidance of thoughts about the war, marked diminished 
interest in doing things, although this was complicated by 
his depression.  Also he felt disconnected, unsettled, 
isolative, and wanted to stay away from people.  He did not 
think there was much hope for him in his future and did not 
seem to have a whole lot of positive things going on his 
life.  Affect was pretty restricted and depressed.  He 
continued to complain of difficulty controlling anger and 
feeling irritable all the time.  Startle responses were still 
significantly impaired.  The examiner noted that the veteran 
had trouble concentrating and focusing, and problems with 
memory.  The examiner stated there was definitely anhedonia.  
The examiner noted that the veteran complained that his sleep 
was impaired chronically, and that the veteran had a 
diagnosis of sleep apnea.  The veteran admitted to passive 
suicidal thoughts in the recent past, but presently reported 
that he had been doing better and had no specific intent, 
plan, with or goal to harm himself.  The veteran denied panic 
attacks at this time.  There was no evidence of acute 
psychotic process.  

On mental status examination, the veteran was timely to the 
evaluation, casually dress and groomed and did not appear in 
acute distress.  The examiner noted that he saw no unusual 
mannerisms, the veteran's eye contact was good, and speech 
was a coarse voice, but otherwise unremarkable, monotone and 
soft.  His affect was restricted and he appeared dysphoric 
throughout the examination.  He did not appear anxious or 
nervous. The veteran's thought process were clear, coherent, 
goal oriented, and logical and thought content was free of 
any obsessions, compulsions, delusions or hallucinations.  He 
was alert and oriented.  Judgment and insight was thought to 
be adequate.  The diagnoses were continued evidence of PTSD, 
major depressive disorder, moderate in severity, without 
psychotic features, single episode.  The examiner noted that 
the GAF score, strictly secondary to PTSD symptoms appeared 
to be in the 51-60 range.  The examiner commented that the 
veteran's symptoms appeared to be significant as to both his 
depression and PTSD.  The examiner commented that it was very 
difficult to distinguish the various symptoms from one 
another regarding GAF, but from a PTSD standpoint, it 
appeared that he would be a 51-60 range.  The examiner also 
noted that some of the veteran's functioning is probably 
worsened by is major depressive disorder symptoms.  

III.  Analysis

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings  
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in  
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating"  
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 30 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  However, a General 
Rating formula for  evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the  veteran's disability.

Pursuant to the General Rating formula, 30 percent rating 
requires occupational and social  impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to  such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social  
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial,  
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent requires total occupational and  
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation, or 
own name.

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt  
(see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)),  the Board 
finds that since the December 2, 2002 effective date of 
service connection, the veteran's PTSD symptoms more nearly 
approximates the criteria for a 70 percent initial rating for 
PTSD.  See 38 C.F.R. § 4.7.  

Collectively, the veteran's psychiatric symptomatology has 
included chronic intrusive thoughts and recollections, 
irritability, anger, outbursts, consistent apathetic feeling, 
crying spells, hypervigilance, dysphoric affect, chronic 
sleep disturbance, depression, anxiety, social isolation, 
feelings of hopelessness, helplessness and guilt, and short-
term memory problems.  The Board finds that this 
symptomatology more nearly reflects occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

In reaching the decision to grant an initial 70 percent 
rating for the veteran's PTSD,  the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the  symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board 
has also given the veteran the benefit of the doubt and has  
attributed all of the veteran's psychiatric symptoms and 
impairment to his service-connected PTSD, notwithstanding the 
additional diagnosis of major depressive disorder.  Cf. See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, 
the Board points out that, while some records include a 
diagnosis of depressive disorder in addition to PTSD, a VA 
examiner has opined that the veteran's symptoms appeared to 
be significant as to both depression and PTSD, that it was 
very difficult to distinguish the various symptoms from one 
another, and that some of the veteran's functioning is 
probably worsened by his major depressive disorder.  Further, 
no examiner-to include the September 2005 examiner-has 
actually distinguished symptoms attributable to PTSD from 
those attributable to major depressive disorder.

The Board also notes that some VA examiners have assigned GAF 
scores that appear to reflect less impairment than 
contemplated by the 70 percent rating-such as the GAF 60-70 
assigned in January 2003, and the GAF score of 51-60 assigned 
in September 2005.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score of 61 to 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.).  Also, a GAF score of 51 to 60 
is  indicative of moderate symptoms (e.g., flat affect and  
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school  
functioning.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267  (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's  assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's  disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).   Given the 
actual psychiatric symptoms shown in this case, and in light 
of the September 2005 comments, the Board finds that level of 
overall psychiatric impairment shown  more consistent with a 
70 percent rating is indicated, notwithstanding the assigned 
GAFs.

While a 70 percent rating is deemed warranted, the Board also 
emphasizes that at no point since the December 2, 2002 
effective date of the grant of service connection have the 
symptoms associated with the veteran's PTSD met the criteria 
for the maximum, 100 percent, rating.  As noted  above, a 100 
percent rating requires total occupational and social 
impairment due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
veteran's disability.  In this respect, the veteran has not 
been found to have grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including  maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Furthermore, none of the GAF scores, alone, 
supports the assignment of an initial rating in excess of 70 
percent. In sum, the Board finds that, since the December 2, 
2002 effective date of the grant of service connection, the 
veteran's occupational and social impairment due to  his PTSD 
has not been indicative of the criteria for a 100 percent 
rating.   

Thus, for all the foregoing reasons, the Board finds that the 
criteria for an initial 70 percent, but no higher, rating for 
PTSD have been met.  


ORDER

An initial 70 percent rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


